        Case 1:19-cr-00373-PGG Document 346
                                        345 Filed 07/30/21
                                                  07/28/21 Page 1 of 2

                                                    MEMO ENDORSED

                                   July 28, 2021 Defendant Michael Avenatti must submit an
                                                    affidavit pursuant to 28 U.S.C. 1915(a)(1) before
Via ECF                                             the Court may rule on his in forma pauperis status.
Honorable Paul G. Gardephe
United States District Judge
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

       Re:                                                  July 30, 2021
              United States v. Avenatti, No. S1 19 Cr. 373 (PGG)
              Letter Motion Requesting Declaration of In Forma
              Pauperis Status for Mr. Avenatti on Appeal

Dear Judge Gardephe:

      I write to respectfully request that this Court enter an Order approving in forma
pauperis status for Mr. Avenatti so that the Court of Appeals may appoint the Federal
Defenders of New York to represent Mr. Avenatti on direct appeal.

       On July 8, 2021, this Court sentenced Mr. Avenatti to 30 months in prison. The
Court entered the judgment on July 15, 2021. (ECF No. 339). The Court did not impose
a fine because Mr. Avenatti is unable to pay one. On July 22, 2021, I prepared and filed
the notice of appeal in the district court on Mr. Avenatti’s behalf to preserve his appellate
rights. (ECF No. 343). I personally paid the $505.00 filing fee on Mr. Avenatti’s behalf
with my own funds.

        I was not retained to represent Mr. Avenatti in his direct appeal. Indeed, I am not
accepting any new litigation matters. However, inasmuch as I was the lawyer who filed
the notice of appeal, I am now considered counsel of record in the Second Circuit. On July
23, 2021, I filed an unopposed motion in the Second Circuit to be relieved as attorney of
record and for the Federal Defenders of New York to represent Mr. Avenatti on appeal.
The Federal Defenders already represents Mr. Avenatti in his other criminal case pending
in this district by virtue of Judge Furman’s appointment under the CJA. See ECF No. 73
in Case No 19-Cr-374. The Federal Defenders of New York has advised me that it is
willing to accept the appointment to represent Mr. Avenatti in his direct appeal.

       Today I received a call from an attorney with the Second Circuit informing me that
the Second Circuit was prepared to approve the appointment of the Federal Defenders of
New York and confirming that the Federal Defenders is willing to accept the appointment.
However, given my payment of the $505.00 filing fee, Second Circuit protocol first
requires an Order from the district court declaring in forma pauperis status for Mr. Avenatti
before making the appointment.
        Case 1:19-cr-00373-PGG Document 346
                                        345 Filed 07/30/21
                                                  07/28/21 Page 2 of 2




       Accordingly, I respectfully request that the Court enter an Order approving in forma
pauperis status for Mr. Avenatti so that the Federal Defenders of New York may be
appointed to represent him in the Second Circuit. The government advises that it takes no
position on this request.

                                         Respectfully submitted,

                                         /s Scott Srebnick
                                         Scott A. Srebnick


cc: Government Counsel
